            Case 7:19-cv-00001-DC Document 1 Filed 01/01/19 Page 1 of 15




                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF TEXAS
                                      MIDLAND-ODESSA DIVISION
 KEVIN NICHOLS,                                  §
                   Plaintiff,                    §
 V.                                              §                      CASE NO. 7:19-CV-00001
 UNITED STATES OF AMERICA, and GEO               §
 GROUP, INC.,                                    §                          Civil Jury Demanded
                  Defendants.                    §

                                 PLAINTIFF’S ORIGINAL COMPLAINT


TO THE HONORABLE JUDGE OF SAID COURT:
        COMES    NOW,   KEVIN NICHOLS, Plaintiff, who files his Original Complaint seeking
monetary damages from the UNITED STATES OF AMERICA and GEO GROUP, INC, Defendants, and
respectfully shows the Court:
                                       I.    INTRODUCTION
       1.      At all times material to this action, Plaintiff was a Federal inmate, under the care,
custody, and control of Defendant THE UNITED STATES OF AMERICA, by and through its federal
correction officers, staff, contractors, agents, servants, and employees associated with the Federal
Bureau of Prisons (“BOP”), for medical complaints including, but not limited to, a broken ankle.
       2.      From approximately January 2 or 3, 2017 through January 17, 2017, Plaintiff was
a Federal inmate, under the care, custody, and control of Defendant GEO GROUP, INC. (“GEO”),
by and through its correction officers, staff, contractors, agents, servants, and employees. GEO
was contracted by the U.S. Marshals Service to house and care for federal prisoners at the Ector
County Correction Center in Odessa, Ector County, Texas (“ECCC”). Plaintiff was detained at
ECCC, held in the care and custody of GEO, awaiting transfer to FCI Big Spring (“FCI-BS”) for
violating federal parole.
       3.      While in custody and awaiting transfer, on January 3, 2017, Plaintiff suffered an
injury. He was taken to Medical Center Hospital (“MCH”) in Odessa. The physicians at MCH
determined Plaintiff suffered a broken right ankle that required surgical intervention. However,
instead of receiving surgery, Plaintiff was returned to ECCC for transfer to FCI-BS. Defendant
             Case 7:19-cv-00001-DC Document 1 Filed 01/01/19 Page 2 of 15



GEO had knowledge and awareness of Plaintiff’s injury and condition. Plaintiff waited for his
transfer in a wheelchair, unable to walk, and in severe pain.
       4.       Plaintiff was transferred to FCI-BS on or about January 17, 2017. He was in a
wheelchair, his ankle in a splint/stirrup ankle brace, with prescription oral pain medication and
surgical orders.     The Federal Bureau of Prisons and FCI-BS medically evaluated Plaintiff.
Defendant FCI-BS had knowledge and awareness of Plaintiff’s injury and condition.
       5.       Plaintiff sought medical care while a BOP inmate at FCI-BS. He went for dressing
changes. He went for his prescription pain medication. He developed a MRSA skin infection,
further complicating his injury. At all times, BOP and FCI-BS warden, guards, staff, agents,
employees, and contractors had knowledge and awareness of Plaintiff’s injury, condition, and
suffering.
       6.       Repeatedly,    FCI-BS    medical     records    show    Plaintiff   was   “awaiting
transfer/surgery.”    FCI-BS’s medical staff documented the medical necessity for Plaintiff’s
surgery. FCI-BS’s outside medical providers examined, x-rayed, documented, and reported on the
need for Plaintiff to have surgery.
       7.       When Plaintiff was released from FCI-BS custody in May 2017, he still had not
had proper medical care. Plaintiff was released still in an ankle boot/splint and using a wheelchair,
because he could not walk.
       8.       The deficient medical practices constituted significant, ongoing, and obvious risks
to prisoners with chronic illnesses like Plaintiff. On information and belief, USA/BOP Monitoring
Officials (1) knew of these systemic problems and the obvious risks they posed; (2) willfully
ignored these issues; or (3) would have known of these issues through an even minimally
reasonable performance of their duties. On information and belief, although serious, repeated, and
systemic failures in clinical care at FCI-BS, ECCC, and GEO were readily apparent and would
have been revealed by even the most cursory of audits, the USA/BOP Monitoring Officials still
failed to remove chronically ill prisoners, like Plaintiff, from that hazard, take corrective action
vis-à-vis GEO and ECCC, or increase the scope and rigor of monitoring activities both of medical
care and the practices about FCI-BS and ECCC.
       9.       Plaintiff was placed in FCI-BS, a Medical Care Level 2 facility. Medical Care
Level 2 was not appropriate as such “inmates are stable outpatients requiring quarterly clinical
evaluations. Medical consultation or evaluation may be required from time-to-time, but are not


 Nichols v. BOP, GEO Group—P’s Orig. Complaint                                               Page 2
               Case 7:19-cv-00001-DC Document 1 Filed 01/01/19 Page 3 of 15



regularly needed. Conditions include medication-controlled diabetes, epilepsy, or emphysema.”
Plaintiff required daily dressing changes, needed assistance with activities of daily living, had
acquired an infectious disease to be eradicated, and required urgent surgical care. Plaintiff was
not given daily care at either ECCC or at FCI-BS.
         10.      Because of FCI-BS’s medical inattention and negligence, Plaintiff suffered severe
malunion of the right ankle with severe degeneration of the joint. Plaintiff will be forever
disfigured and impaired because of GEO and FCI-BS’s acts and omissions. Plaintiff suffered
while under the complete care, custody, and control of Defendant GEO GROUP, INC., by and
through its correction officers, staff, contractors, agents, servants, and employees, and Defendant,
THE UNITED STATES OF AMERICA, by and through federal correction officers, staff, employees, and
contractors, including, but not limited to Warden Jorge Castaneda, Associate Warden Scott
Keilman, and Assistant Health Service Administrator Mary Pence, who knew or should have
known that their actions would cause serious, permanent bodily injury to Plaintiff.
                                   II.     JURISDICTION & VENUE
         11.      This Court has subject-matter jurisdiction over these federal claims under 28 U.S.C.
§ 1331 because they arise under the laws of the United States. This Court has diversity jurisdiction
over this lawsuit under 28 U.S.C. § 1332.
         12.      Venue is proper in this judicial district under 28 U.S.C. § 1402(b) because this is
civil lawsuit on a tort claim and Plaintiff resides in this district.
         13.      On or about June 8, 2018, an Administrative Tort Claim was submitted to the
United States Department of Justice, Federal Bureau of Prisons, South Central Region. The claim
was received by BOP on Jun 27, 2018. The Government failed to respond. Plaintiff exhausted
his administrative remedies.
                                            III.    PARTIES
         14.      Plaintiff KEVIN NICHOLS is an individual who resides in Odessa, Ector County,
Texas.
         15.      All USA Defendants acted under color of federal law with respect to all matters
alleged. All other Defendants acted under color of state law with respect to all matters alleged.
A. Defendant United States of America
         16.      Defendant UNITED STATES OF AMERICA is the government of the United States
and is the appropriate defendant under the Federal Tort Claims Act. 28 U.S.C. § 2671, et seq. At


 Nichols v. BOP, GEO Group—P’s Orig. Complaint                                                Page 3
             Case 7:19-cv-00001-DC Document 1 Filed 01/01/19 Page 4 of 15



all times material, Defendant UNITED STATES      OF   AMERICA, by and through the United States
Department of Justice and its agency, FEDERAL BUREAU OF PRISONS, were the owners or operators
or controllers of a prison operation known as the Federal Correction Institute located at 1900
Simler Drive, Big Spring, Texas 79720, referred to as FCI Big Spring or FCI-BS.
B. Defendant GEO Group
       17.      Defendant GEO GROUP, INC. is corporation incorporated under the laws of
Florida and has its principal place of business in Boca Raton, Florida. Defendant GEO GROUP,
INC. is a private prison operator and owner. At all times relevant to this Complaint, owned,
operated, or controlled Ector County Correctional Center at 301 N. Texas Avenue, Odessa, Texas.
                           IV.      CONDITIONS PRECEDENT SATISFIED
       18.      All conditions precedent were performed or have occurred.
                                          V.      FACTS
       19.      Prior to his transfer to FCI-BS, BOP knew of Plaintiff’s broken ankle and his need
for surgery. (BOP 2018-04782 212/258). On arrival at FCI-BS it was documented Plaintiff had a
broken ankle in a temporary cast.
       20.      On January 18, 2017, FCI-BS Health Services records document Dr. Russell, MLP
Alvarez, and Nurse Willborn’s knowledge of Plaintiff’s wheelchair usage, broken ankle, and
“severe pain.” (BOP 2018-04782 111/258). MLP Alvarez prioritized Plaintiff’s care as an
emergency. (BOP 2018-04782 117/258). The same day Assistant Health Service Administrator
Pence reviewed Plaintiff’s medical records. (BOP 2018-04782 114/258). Pence noted Plaintiff
was scheduled for an orthopedic consultation the following day by Ector County Jail, and sent
Plaintiff’s x-rays to a local orthopedic physician “to have his appointment scheduled locally asap.”
       21.      On January 23, 2017, FCI-BS Health Services records document Dr. Russell, MLP
Alvarez, and Nurse Sosa’s knowledge of Plaintiff’s broken ankle, pain, and need for surgery.
(BOP 2018-04782 108/258). Defendant renewed Plaintiff’s prescription opioid pain medicine for
another 5 days.
       22.      On January 24, 2017, FCI-BS Health Services records document Dr. Russell, MLP
Alvarez, and Nurse Sosa’s knowledge of Plaintiff’s broken ankle, pain, and “Urgent” need for
surgery. (BOP 2018-04782 105/258). Defendant’s notes indicate Plaintiff had an appointment
with an orthopedic surgeon who diagnosed a closed bimalleolar fracture of the right ankle. Nurse




 Nichols v. BOP, GEO Group—P’s Orig. Complaint                                              Page 4
              Case 7:19-cv-00001-DC Document 1 Filed 01/01/19 Page 5 of 15



Sosa reported: “Inmate needs ORIF [Open Reduction Internal Fixation surgery] As soon as
possible.”
        23.      On January 28, 2017, FCI-BS Health Services records document Dr. Russell and
MLP Alvarez’s knowledge of Plaintiff’s broken ankle, pain, and need for surgery. (BOP 2018-
04782 102/258). Defendant renewed Plaintiff’s prescription opioid pain medicine for another 10
days.
        24.      On January 30, 2017, FCI-BS Health Services records document Dr. Russell and
MLP Alvarez’s knowledge of Plaintiff’s broken ankle, pain, and need for surgery. (BOP 2018-
04782 98–100/258). MLP Alvarez performed a “Chronic Care Follow up” based on Plaintiff
having been at FCI-BS for 14 days.
        25.      On February 1, 2017, FCI-BS Health Services records document Dr. Russell and
Nurse Murphree’s knowledge of Plaintiff’s broken ankle. (BOP 2018-04782 96/258). Defendant
examined Plaintiff’s feet.
        26.      On February 7, 2017, FCI-BS Health Services records document Dr. Russell and
MLP Alvarez’s knowledge of Plaintiff’s broken ankle. (BOP 2018-04782 94/258). Defendant
renewed Plaintiff’s prescription opioid pain medicine for another 10 days.
        27.      On February 8, 2017, FCI-BS Health Services records document Dr. Russell, MLP
Alvarez, and Nurse Wilborn’s knowledge of Plaintiff’s broken ankle and need for surgery. (BOP
2018-04782 91/258).      Health Services staff reviewed information from Plaintiff’s “outside
Ortho[pedic] consult[ation].” The orthopedic surgeon ordered FCI-BS to deliver Plaintiff for a
follow-up with his office in one week and surgery in two weeks. (BOP 2018-04782 206/258).
        28.      On February 9, 2017, FCI-BS Health Services records document Dr. Russell, MLP
Alvarez, and Nurse Wilborn’s knowledge of Plaintiff’s broken ankle. (BOP 2018-04782 86,
88/258). Plaintiff reported to Health Serviced for “daily dressing change” by Nurse Wilborn.
        29.      On February 10, 12, 13, and 16, 2017, FCI-BS Health Services records document
MLP Alvarez, Nurse Sosa, and Nurse Murphree’s knowledge of Plaintiff’s broken ankle. (BOP
2018-04782 73, 76, 79, 84/258). Plaintiff reported to Health Serviced for “daily dressing change”
by Nurse Murphree and Nurse Sosa. The February 13th note indicates Plaintiff “reports tomorrow
for wound care;” however, Plaintiff’s wound was not cared for again for another 3 days.
        30.      BOP took x-rays of Plaintiff’s ankle on February 14, 2017. (BOP 2018-04782
209/258). Dr. Russell knew of the acute and oblique fractures to Plaintiff’s right ankle.


 Nichols v. BOP, GEO Group—P’s Orig. Complaint                                              Page 5
             Case 7:19-cv-00001-DC Document 1 Filed 01/01/19 Page 6 of 15



       31.      On February 17, 2017, FCI-BS Health Services records document Dr. Russell,
MLP Alvarez, and Nurse Sosa’s knowledge of Plaintiff’s broken ankle and that he was scheduled
for surgery. (BOP 2018-04782 70/258). Defendant renewed Plaintiff’s prescription opioid pain
medicine for another 10 days.
       32.      On February 18 and 19, 2017, FCI-BS Health Services records document MLP
Alvarez and Nurse Sosa’s knowledge of Plaintiff’s broken ankle. (BOP 2018-04782 64, 67/258).
Plaintiff reported to Health Serviced for “daily dressing change” by Nurse Sosa.
       33.      On February 22, 2017, FCI-BS Health Services records document Nurse Murphree
and Dr. Russell cancelled Plaintiff’s ankle surgery due to an infection he obtained as a BOP inmate.
(BOP 2018-04782 60/258). Plaintiff was diagnoses as having a “Displaced closed bimalleolar
fracture right ankle.” Nurse Murphree noted she “MUST have [patient] in my clinic next week.
. . . Anticipate referral to Dr. Grimes or Sthephenson [sic] in Lubbock then.” No such was referral
was ever made. The surgery was never rescheduled.
       34.      On February 23, 2017, FCI-BS Health Services records document MLP Alvarez
and Nurse Sosa’s knowledge of Plaintiff’s broken ankle. (BOP 2018-04782 57/258). Plaintiff
reported to Health Serviced for “daily dressing change” by Nurse Sosa.
       35.      On February 24, 2017, FCI-BS Health Services records document Dr. Russell and
MLP Alvarez knowledge of Plaintiff’s broken ankle. (BOP 2018-04782 55/258). Dr. Russell
approved the 10-day renewal of Plaintiff’s prescription opioid pain medication, Acetaminophen
with Codeine 300/30 MG.
       36.      On February 26, 27, 28, 2017, FCI-BS Health Services records document Dr.
Russell, MLP Alvarez, Nurse Murphree, and Nurse Sosa’s knowledge of Plaintiff’s broken ankle.
(BOP 2018-04782 47, 50, 53/258). Plaintiff reported to Health Serviced for “daily dressing
change” by Nurse Sosa and Nurse Murphree.
       37.      On March 2, 2017, FCI-BS Health Services records document Dr. Russell, MLP
Alvarez, and Nurse Sosa’s knowledge of Plaintiff’s broken ankle. (BOP 2018-04782 42–45/258).
Plaintiff reported to Health Serviced for “daily dressing change” by Nurse Sosa. He was still
wearing the “medical boot” and using a wheelchair. This is the last record of a dressing change or
wound care provided to Plaintiff. Dr. Russell and MLP Alvarez noted Plaintiff was “awaiting for
[sic] surgery” when they renewed his prescription pain medicine for another 30 days.




 Nichols v. BOP, GEO Group—P’s Orig. Complaint                                              Page 6
             Case 7:19-cv-00001-DC Document 1 Filed 01/01/19 Page 7 of 15



       38.      On March 29, 2017, FCI-BS Health Services records document Dr. Russell and
MLP Alvarez’s knowledge of Plaintiff’s broken ankle and that he was “awaiting for [sic] surgery.”
(BOP 2018-04782 39/258). Defendant renewed Plaintiff’s prescription pain medicine for another
30 days.
       39.      On April 6, 2017, FCI-BS Health Services records document Dr. Russell and MLP
Alvarez’s knowledge of Plaintiff’s broken ankle and that he was “awaiting for [sic] surgery.”
(BOP 2018-04782 38/258). Health Services referred Plaintiff to “update x[-]rays.” Two x-rays
views of Plaintiff’s right ankle were ordered. After comparing the April 7th x-ray to the prior x-
ray the radiologist determined: “No significant interval healing is seen.” (BOP 2018-04782
190/258).
       40.      On April 25, 2017, FCI-BS Health Services records document Dr. Russell and MLP
Alvarez’s knowledge of Plaintiff’s broken ankle and that he was “awaiting for [sic] surgery.”
(BOP 2018-04782 34/258). Defendant renewed Plaintiff’s prescription pain medicine for another
30 days.
       41.      On May 6, 2017, FCI-BS Health Services records document Dr. Russell and Nurse
Sosa’s knowledge of Plaintiff’s broken ankle and MRSA diagnosis. (BOP 2018-04782 23/258).
       42.      On May 9, 2017, while an inpatient at Scenic Mountain Medical Center, Plaintiff
was to have a consultation with Dr. Ewing, an orthopedic physician “to evaluate his broken leg
while hospitalized.” (BOP 2018-04782 12/258). X-rays were taken which showed acute fractures
of the right ankle. (BOP 2018-04782 245/258). The hospital notes surgery is necessary on
Plaintiff’s right ankle. (BOP 2018-04782 249/258). This was known to Pence and Dr. Russell.
       43.      In anticipation of Plaintiff’s impending release, knowing he needed surgery and
continuing medical care, FCI-BS Health Services records document Assistant Health Service
Administrator Pence provided Plaintiff with information regarding “indigent medical care in the
Odessa area” that she obtained “from the Regional Social worker in regards to local resources for
inmate Nichols for care after release.” (BOP 2018-04782 217/258).
       44.      On May 23, 2017, FCI-BS Health Services records document Dr. Russell and MLP
Alvarez’s knowledge of Plaintiff’s broken ankle and continuing pain. (BOP 2018-04782 213/258).
Defendant renewed Plaintiff’s prescription opioid pain medicine for another 30 days.
       45.      Plaintiff was released on or about May 30, 2017. FCI-BS Health Services records
document Nurse Willborn, on Plaintiff’s “Inmate Full Term Release” form, noted Plaintiff was


 Nichols v. BOP, GEO Group—P’s Orig. Complaint                                            Page 7
             Case 7:19-cv-00001-DC Document 1 Filed 01/01/19 Page 8 of 15



released with a “Current” right ankle fracture and “surgical repair” was still needed. (BOP 2018-
04782 219/258).
       46.       USA’s designation of Plaintiff to a facility that was inadequate to meet his medical
needs constituted both deliberate indifference and gross negligence, and it was a direct and
proximate cause of Plaintiff’s extreme physical, mental, and emotional pain.
                                      VI.     CAUSES OF ACTION
C. Negligence and gross negligence claims against GEO Group
       47.       At all times material to this action, Defendant GEO GROUP, INC., by and through
its correction officers, staff, contractors, agents, servants, and employees, negligently or carelessly
maintained, cared for, and controlled Plaintiff. Defendant GEO, by and through its correction
officers, staff, contractors, agents, servants, or employees, had a duty to take reasonable care of
Plaintiff and to make safe or to warn Plaintiff of the presence of any conditions or actions of
Defendant, that Defendant knew or in exercising reasonable care, should have known existed and
that Defendant realize or should have realized involved an unreasonable risk of harm to Plaintiff
and Defendant knew or in exercising reasonable care should have known was unknown to and
unlikely to be discovered by Plaintiff. Plaintiff would show Defendant breached the duty it owed
to Plaintiff and was therefore guilty of negligence by one or more of these acts or omissions:
             a) Negligent, careless, and improper failure in hiring and retention of GEO officers,
                employees, staff, and medical personnel responsible for the care, custody, and
                control of Plaintiff at the time of Plaintiff’s incarceration and to rectify the situation;
             b) Negligent, careless, and improper failure in the hiring or retention of the agents,
                servants, or employees charged with the responsibility of the care, custody, and
                control of Plaintiff and to rectify the circumstances;
             c) Negligent, careless, and improper failure to maintain a safe, clean physical facility
                to detain Plaintiff;
             d) Negligent, careless, and improper failure to maintain a clean facility, free of
                infectious diseases;
             e) Negligent, careless, and improper failure to train staff on procedures and protocol
                regarding infectious diseases and injured inmates, like Plaintiff;
             f) Negligent, careless, and improper failure to establish, maintain, and follow
                procedures and protocol to identify, control, and prevent infectious diseases within
                the inmate or inmate/guard population;
             g) Negligent, careless, and improper failure in handling or securing Plaintiff and
                taking reasonable care to make safe or warn Plaintiff of any condition which



 Nichols v. BOP, GEO Group—P’s Orig. Complaint                                                    Page 8
             Case 7:19-cv-00001-DC Document 1 Filed 01/01/19 Page 9 of 15



                Defendant knew or should have known would cause serious bodily harm and to
                rectify the circumstances;
             h) That Defendant knew or should have known that its actions of not providing
                necessary medical care and surgery as its own physicians recommended to Plaintiff
                would create an unreasonable risk of harm to Plaintiff and to have rectified the
                situation;
             i) That Defendant knew or should have known Plaintiff was physically unwell or
                injured and to take reasonable actions thereto;
             j) Negligent, careless, and improper failure to properly inspect or follow procedures
                on the care, custody, and control of Plaintiff;
             k) Negligent, careless, and improper failure to follow proper policies and procedures
                about the care, custody, and control of Plaintiff;
             l) Negligent, careless, and improper failure to have policies and procedures in
                handling the care, custody, and control of persons such as Plaintiff and to rectify
                the situation;
             m) Negligent, careless, and improper failure to care for and treat Plaintiff’s medical
                condition;
             n) Negligent, careless, and improper failure in notifying or rectifying Plaintiff’s
                medical condition;
             o) Negligent, careless, and improper failure to provide proper medication or care or
                treatment to Plaintiff about his condition;
             p) Negligent, careless, and improper failure to use reasonable care in securing and
                moving Plaintiff when Defendant knew or should have known its actions or
                inactions would bring about serious injury;
             q) Negligent, careless, and improper failure to render medical aid and treatment when
                Defendant knew or, in exercising reasonable care, should have known Plaintiff
                suffered serious injuries while in custody and these injuries prevented Plaintiff from
                walking and caused continual pain, and failure to rectify the situation;
             r) Negligent, careless, and improper failure to immediately contact medical personnel
                to provide medical assistance when Defendant knew or should have known its
                actions or inactions had caused serious permanent injuries and Plaintiff needed
                immediate medical attention, and to rectify the situation; and
             s) Although Defendant knew or, in exercising reasonable care, should have known
                Plaintiff was unaware and unlikely to discover such negligent care, custody, and
                control of Plaintiff, they failed to warn Plaintiff in any way of such conditions and
                such dangers.

       48.      On information and belief, federal inmates in GEO custody, like Plaintiff, are more
likely to be denied or delayed medical treatment than other federal prisoners because most are
serving relatively short sentences for non-violent or immigration crimes, creating a financial

 Nichols v. BOP, GEO Group—P’s Orig. Complaint                                                Page 9
          Case 7:19-cv-00001-DC Document 1 Filed 01/01/19 Page 10 of 15



incentive for private contractors to delay, minimize, and shunt to their medical care to outside
providers.
       49.      Defendant GEO’s conduct placed Plaintiff at extreme risk of serious injury and
exhibited a conscious indifference to his safety or well-being. Defendants' actions in this regard
were extreme, outrageous, malicious, and grossly negligent.
       50.      Each of the above and foregoing acts, both of commission and omission, singularly
or combined with others, constitute negligence, which proximately caused the incident made the
basis of this suit, the injuries sustained by Plaintiff, and damages pleaded.
D. Negligence and gross negligence claims against The United States of America
       51.      At all times material to this action, Defendant, THE UNITED STATES OF AMERICA
(“USA”), by and through its federal correction officers, staff, contractors, agents, servants, or
employees associated with the Federal Bureau of Prisons, negligently or carelessly maintained,
cared for, and controlled Plaintiff. Defendant USA by and through its federal correction officers,
staff, contractors, agents, servants, or employees associated with the Federal Bureau of Prisons,
had a duty to take reasonable care of Plaintiff and to make safe or to warn Plaintiff of the presence
of any conditions or actions of Defendant, that Defendant knew or in exercising reasonable care,
should have known existed and that Defendant realize or should have realized involved an
unreasonable risk of harm to Plaintiff and Defendant knew or in exercising reasonable care should
have known was unknown to and unlikely to be discovered by Plaintiff. Plaintiff would show
Defendant breached the duty it owed to Plaintiff and was therefore guilty of negligence by one or
more of these acts or omissions:
             a) Negligent, careless, and improper failure in the hiring or retention of the agents,
                servants, or employees charged with the responsibility of the care, custody, and
                control of Plaintiff and to rectify the circumstances;
             b) Negligent, careless, and improper failure in hiring and retention of federal
                correction officers, employees, staff, and medical personnel responsible for the
                care, custody, and control of Plaintiff at the time of Plaintiff’s incarceration and to
                rectify the situation;
             c) Negligent, careless, and improper failure to maintain a clean facility, free of
                infectious diseases;
             d) Negligent, careless, and improper failure to train staff on procedures and protocol
                regarding infectious diseases and injured inmates, like Plaintiff;




 Nichols v. BOP, GEO Group—P’s Orig. Complaint                                                Page 10
        Case 7:19-cv-00001-DC Document 1 Filed 01/01/19 Page 11 of 15



         e) Negligent, careless, and improper failure to establish, maintain, and follow
            procedures and protocol to identify, control, and prevent infectious diseases within
            the inmate or inmate/guard population;
         f) Negligent, careless, and improper failure in handling or securing Plaintiff and
            taking reasonable care to make safe or warn Plaintiff of any condition which
            Defendant knew or should have known would cause serious bodily harm and to
            rectify the circumstances;
         g) Negligent, careless, and improper failure to reasonably maintain care, custody, and
            control of Plaintiff;
         h) That Defendant knew or should have known its actions created an unreasonable
            risk of harm to Plaintiff and to rectify the circumstances;
         i) That Defendant knew or should have known that its actions of not providing
            necessary medical care and surgery as its own physicians recommended to Plaintiff
            would create an unreasonable risk of harm to Plaintiff and to have rectified the
            situation;
         j) That Defendant knew or should have known Plaintiff was physically unwell or
            injured and to take reasonable actions thereto;
         k) Negligent, careless, and improper failure to properly inspect or follow procedures
            on the care, custody, and control of Plaintiff;
         l) Negligent, careless, and improper failure to follow proper policies and procedures
            about the care, custody, and control of Plaintiff;
         m) Negligent, careless, and improper failure to have policies and procedures in
            handling the care, custody, and control of persons such as Plaintiff and to rectify
            the situation;
         n) Negligent, careless, and improper failure to diagnose, care for, and treat Plaintiff’s
            medical condition;
         o) Negligent, careless, and improper failure in notifying or rectifying Plaintiff’s
            medical condition;
         p) Negligent, careless, and improper failure to provide proper medication or care or
            treatment to Plaintiff about his condition;
         q) Negligent, careless, and improper failure to use reasonable care in securing and
            moving Plaintiff when Defendant knew or should have known its actions or
            inactions would bring about serious injury;
         r) Negligent, careless, and improper failure to render medical aid and treatment when
            Defendant knew or, in exercising reasonable care, should have known Plaintiff
            suffered serious injuries while in custody and these injuries prevented Plaintiff from
            walking and caused continual pain, and failure to rectify the situation;
         s) Negligent, careless, and improper failure to immediately contact medical personnel
            to provide medical assistance when Defendant knew or should have known its



Nichols v. BOP, GEO Group—P’s Orig. Complaint                                            Page 11
          Case 7:19-cv-00001-DC Document 1 Filed 01/01/19 Page 12 of 15



                 actions or inactions had caused serious permanent injuries and Plaintiff needed
                 immediate medical attention, and to rectify the situation;
              t) Negligent investigation, selection, screening, contracting, and retention of GEO,
                 and its subcontractors, which is negligence under Texas law and violating 18 U.S.C.
                 § 4042;
              u) Negligent assignment or designation under Federal Tort Claims Act, Texas
                 common law, and 18 U.S.C § 4042 by failing to place Plaintiff in a facility adequate
                 to meet his medical needs, including, but not limited to, failing to follow BOP
                 policy to make a BOP Medical Designation considering (1) his medical needs; (2)
                 his security needs; (3) proximity to his home; (4) transportation requirements; and
                 (5) recommendations made by the sentencing judge; and
              v) Although Defendant knew or, in exercising reasonable care, should have known
                 Plaintiff was unaware and unlikely to discover such negligent care, custody, and
                 control of Plaintiff, they failed to warn Plaintiff in any way of such conditions and
                 such danger.

        52.      Additionally, USA was deliberately indifferent and negligent in contracting, hiring,
and retaining ECCC and GEO. USA, through its agents at BOP and U.S. Marshals, knowingly
deprived Plaintiff of reasonable safety and adequate medical care when they subjected him, and
all ECCC prisoners with chronic illnesses, to the obvious risk posed by GEO’s incompetence and
outright indifference to medical needs; GEO’s inability to maintain ECCC safely, including
preventing infectious diseases; and the repeating, ongoing physical plant failures of ECCC. Such
conduct constituted both deliberate indifference and gross negligence. USA Contracting Officials’
selection of GEO, specifically permitting housing of federal inmates at ECCC, was a cause of
violating Plaintiff’s constitutional rights that led to his injuries and damages.
        53.      Appropriate and even minimally adequate scrutiny of the performance history of
GEO, required by federal acquisition regulations, would have led USA Contracting Officials to
conclude that an obvious consequence of GEO’s detention services at ECCC would be the
deprivation of the constitutional rights of ill prisoners like Plaintiff, or would have led them to
reach such a conclusion had they not willfully ignored the issue and approached it with gross
negligence. Appropriate and even minimally adequate scrutiny of ECCC’s history of systemic
failures in physical maintenance would have revealed the significant and unreasonable risk the
condition of the facility posed to prisoners with injuries, like Plaintiff.
        54.      On information and belief, USA’s agents, officials, employees, or staff (1) knew of
ECCC’s deficiencies as a facility in which to safely house federal inmate (as any meaningful past



 Nichols v. BOP, GEO Group—P’s Orig. Complaint                                               Page 12
          Case 7:19-cv-00001-DC Document 1 Filed 01/01/19 Page 13 of 15



performance evaluation of ECCC would have revealed such deficiencies); (2) willfully ignored
such deficiencies; or (3) approached the issue with gross negligence, and did not take these
deficiencies into appropriate and adequate account. This failure to act to avert obvious risk
constitutes both deliberate indifference and negligence, and is causally linked to Plaintiff’s injuries
and damages.
       55.      Under the Federal Tort Claims Act, Defendant USA is liable for these actions,
including, but not limited to, those taken by Warden Jorge Castaneda, Associate Warden Scott
Keilman, and Assistant Health Service Administrator Mary Pence, Javier Alvarez, MLP, Kenneth
Russell, M.D., Anselmo Padilla-Luna, RN, Halina Sosa, RN, Alison Murphree, RN, Angela
Wilborn, RN, Teleisa Crnkovich, RN, who were federal employees acting within the scope of their
office or employment during the period of Plaintiff’s incarceration.
       56.      Defendant USA’s conduct placed Plaintiff at extreme risk of serious injury and
exhibited a conscious indifference to his safety or well-being. Defendants' actions in this regard
were extreme, outrageous, malicious, and grossly negligent.
       57.      Each of the above and foregoing acts, both of commission and omission, singularly
or combined with others, constitute negligence, which proximately caused the incident made the
basis of this suit, the injuries sustained by Plaintiff and damages pleaded.
                                         VII.      DAMAGES
       58.      Plaintiff would show that as a proximate cause of the acts or omissions committed
by Defendants, Plaintiff may recover at least these legal damages:
             a) Medical, hospital and pharmaceutical expenses incurred in the past;
             b) Medical, hospital and pharmaceutical expenses, which in all reasonable probability
                will be incurred in the future;
             c) Physical pain and suffering in the past;
             d) Physical pain and suffering, which in all reasonable probability will be suffered in
                the future;
             e) Mental anguish suffered in the past;
             f) Mental anguish, which in all reasonable probability will be suffered in the future;
             g) Physical impairment in the past;
             h) Physical impairment, which in all reasonable probability will be suffered in the
                future;
             i) Disfigurement in the past;
             j) Disfigurement which, in all reasonable probability will be suffered in the future;

 Nichols v. BOP, GEO Group—P’s Orig. Complaint                                               Page 13
          Case 7:19-cv-00001-DC Document 1 Filed 01/01/19 Page 14 of 15



             k) Loss of earning capacity sustained in the past; and
             l) Loss of earning capacity which in reasonable probability Plaintiff will sustain in
                the future.
       59.      Based on the above-enumerated damages, Plaintiff pleads for actual damages in an
amount the jury deems reasonable under the circumstances, which exceed the minimum
jurisdictional limits of the Court
       60.      Furthermore, Plaintiff assert the acts or omissions of Defendant USA and
Defendant GEO as alleged were malicious, intentional, fraudulent, or grossly negligent.
Therefore, Plaintiffs sue for punitive damages, as allowed by Texas law, Texas Civil Practice and
Remedies Code, and Federal law, Kunz v. DeFelice, 538 F.3d 667 (7th Cir. 2008); Stokes v.
Delcambre, 710 F.2d 1120 (5th Cir. 1983), in an amount over the minimal jurisdictional limits
                                     VIII. PRE-EXISTING INJURY
       61.      If it be shown Plaintiff suffered from any pre-existing injury, disease, or condition
at the time of the incident made the basis of the lawsuit, then such injury, disease, or condition was
aggravated or exacerbated by the negligence of Defendants.
                                      IX.    SUBSEQUENT INJURY
       62.      If it be shown Plaintiff suffered from any later injury, disease, or condition, then
such injury, disease, or condition aggravated or exacerbated the injuries, diseases, or conditions
proximately caused by the negligence of Defendants.
                                       X.     ATTORNEYS’ FEES
       63.      Because of Defendants’ conduct, as described in this petition, and the resulting
damage and loss suffered by Plaintiff, Plaintiff was forced to seek assistance of an attorney.
Therefore, Plaintiff seeks all reasonable and necessary attorneys’ fees and court costs under 42
U.S.C. § 1988, 28 U.S.C. § 2412, and other applicable law.
                                            XI.   INTEREST
       64.      Plaintiff specifically pleads for prejudgment interest at the maximum rate allowed
by law on damages that have accrued at the time of judgment and amounts. Plaintiff specifically
pleads for postjudgment interest at the maximum rate allowed by law on judgment amounts
rendered until paid.
                                     XII.   MISNOMER/ALTER EGO
       65.      If any parties are misnamed or are not included herein, Plaintiff contends such was
a “misidentification,” “misnomer,” or such parties are/were “alter egos” of parties named.


 Nichols v. BOP, GEO Group—P’s Orig. Complaint                                               Page 14
          Case 7:19-cv-00001-DC Document 1 Filed 01/01/19 Page 15 of 15



Alternatively, Plaintiff contends that such “corporate veils” should be pierced to hold such parties
properly included in the interest of justice.
                                       XIII. JURY DEMAND
       66.     Plaintiff demands a trial by jury.
                                    XIV. RULE 609 REQUEST
       67.     Under Federal Rule of Evidence 609, Plaintiff requests from Defendants advanced,
written notice of the intent to use impeachment evidence of conviction of a crime(s) of Plaintiff
and of any witness(es).
                                     XV.        U.S. LIFE TABLES
       68.     Notice is given to Defendants that Plaintiff intends to use the U.S. Life Tables as
published by the Department of Health and Human Services in the trial of this matter. In the
alternative, Plaintiff intends to use the Social Security Actuarial Life Tables published by Social
Security Administration (available at https://www.ssa.gov/oact/STATS/table4c6.html (last visited
June 19, 2018)).
                                           XVI. PRAYER
       WHEREFORE      PREMISES CONSIDERED,       Plaintiff prays Defendants be cited to appear and
answer and upon a final hearing, a Judgment be rendered for Plaintiff against Defendants for the
damages in an amount that exceeds $1,000,000.00, but defers to the jury to award damages in an
amount the jury deems reasonable under the circumstances, which exceed the minimum
jurisdictional limits of the Court. Further, Plaintiff pleads for all costs of court, prejudgment
interest, postjudgment interest, attorneys’ fees, and such other and further relief to which Plaintiff
may be justly entitled.
                                                 Respectfully submitted,
                                                 AMBLERLAW, PLLC
                                                 2651 Kermit Highway
                                                 Odessa, Texas 79763
                                                 P: 432.203.0303 | F: 888.692.3391

                                                 By:
                                                 Rachel Ambler
                                                 State Bar No. 24081954
                                                 Rachel@RachelAmbler.com
                                                 Attorneys for Plaintiff




 Nichols v. BOP, GEO Group—P’s Orig. Complaint                                               Page 15
